PER CURIAM.
Appellee was an employee of the City of Hollywood from December 16, 1963 through March 23, 1984. We agree with the City that Ordinance No. 0-2001-03 did not change appellee’s conditions of retirement to allow him to obtain pension benefits when he turned fifty-five. Unlike the provision for a two percent cost of living adjustment, there is no express statement in the ordinance making the other provisions of it retroactive in all situations. Section 2 of the ordinance states that it “shall be effective retroactive to July 1, 1999.” If we were to construe the ordinance as appellee suggests, then this section would be meaningless. We therefore reverse the final summary judgment and remand to the circuit court for further proceedings.
STONE, GROSS and STERN, KENNETH D., Associate Judge, concur.